Citation Nr: 0000040	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for autonomic 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962, from February 1967 to February 1970, and from April 
1972 to February 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
rating decision by the Huntington, West Virginia RO that 
granted service connection for autonomic neuropathy, 
secondary to diabetes mellitus, rated as 30 percent 
disabling.  This case was before the Board in March 1998 when 
it was remanded for additional development.

In September 1997, a hearing was held at the Huntington, West 
Virginia RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected autonomic 
neuropathy is more disabling than currently evaluated.  
Specifically, he maintains that numerous complaints related 
to his service-connected autonomic neuropathy, including dry 
mouth, profuse sweating, gastrointestinal problems, 
hypertension, and heart problems, have not been considered by 
the RO.

In its March 1998 Remand, the Board instructed the RO to request 
the names and addresses of all health care providers where the 
veteran received treatment for autonomic neuropathy since 1996.  
After any necessary releases were obtained, the RO was to request 
copies of any previously unobtained medical records, including 
those that may have been prepared at the Salem and Beckley VA 
Hospitals and those considered by the Social Security 
Administration (SSA) in its decision with respect to the 
veteran's claim for disability benefits.  The Board also 
requested that the veteran be scheduled for a VA examination by a 
specialist in endocrine disorders in order to ascertain the 
nature and severity of the veteran's autonomic neuropathy.  All 
necessary additional special examinations were to be accomplished 
in order to evaluate the nature and severity of all symptoms 
associated with the veteran's autonomic neuropathy, including 
gastrointestinal and cardiac disorders.  The examiners were asked 
to describe specifically and fully all signs and symptoms 
associated with the autonomic neuropathy.

In response to the RO's request for records, VA outpatient 
treatment records and SSA records were received in 1998.  VA 
outpatient treatment record dated from 1996 to 1998 note 
findings of arteriosclerotic heart disease, hypertension, 
peripheral vascular disease, angina and gastrointestinal 
problems.  The evidence of record indicates that while the 
veteran underwent a special VA examination for endocrine 
disease in November 1998, the report of examination does not 
contain all the information specifically requested in the 
March 1998 Remand.  Specifically, the examination report 
notes diagnoses of peripheral vascular insufficiency and 
hypertension; however, the examiner did not indicate if these 
disabilities are associated with the veteran's autonomic 
neuropathy.  In addition, the examiner did not address the 
veteran's complaints of dry mouth and profuse sweating or 
indicate whether these complaints are associated with 
autonomic neuropathy.  The Board finds that the veteran 
should be afforded an additional VA examination in order to 
comply with the dictates of the Board Remand. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in a March 1998 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action.  

1.  The veteran should be scheduled for a 
VA examination by a specialist in 
endocrine disorders in order to ascertain 
the nature and severity of the veteran's 
autonomic neuropathy.  The examiner must 
specifically and fully describe for the 
record all signs and symptoms associated 
with the autonomic neuropathy.  In 
particular, the examiner must 
specifically address the question of 
whether dry mouth, profuse sweating, 
gastrointestinal problems, hypertension, 
and heart problems are manifestations of 
the service connected autonomic 
neuropathy.  All indicated studies should 
be accomplished.  If necessary, 
additional special examinations should be 
accomplished in order to evaluate the 
nature and severity of all symptoms 
associated with the veteran's autonomic 
neuropathy.  The claims file must be made 
available to the examiner for review 
prior to the examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim with regard to all 
pertinent diagnostic codes and 
regulations, to include consideration of 
whether various symptoms associated with 
autonomic neuropathy may be separately 
rated without violating the prohibition 
against pyramiding.  38 C.F.R. § 4.14.  
In addition, the RO should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


